Citation Nr: 0105507	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-15 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1967 to July 1970.

In an October 1970 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a back disorder on the basis that the 
disorder pre-existed service and had not been aggravated by 
service.  The veteran was notified of that decision and did 
not appeal, and the October 1970 decision is final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 (1970).

The veteran again claimed entitlement to service connection 
for a back disorder, and in a March 1999 rating decision the 
RO determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The veteran 
perfected an appeal of the March 1999 decision, which appeal 
is currently before the Board of Veterans' Appeals (Board).  
In a July 1999 supplemental statement of the case the RO 
found that new and material evidence had been submitted, 
reopened the claim, and denied entitlement to service 
connection for a back disorder on a de novo basis.

Regardless of the RO's findings regarding the receipt of new 
and material evidence, the Board is precluded from 
considering the substantive merits of the claim in the 
absence of a finding that new and material evidence has been 
submitted.  Hickson v. West, 12 Vet. App. 247 (1999).  The 
Board finds, therefore, that the proper issue on appeal is 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disorder in October 1970, and that decision became final 
in the absence of an appeal.
2.  The evidence submitted subsequent to the October 1970 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether a back disorder was 
incurred or aggravated in service, and it must be considered 
in order to fairly decide the merits of the veteran's claim.

3.  Clear and unmistakable evidence shows that a back 
disorder pre-existed the veteran's entrance onto active duty 
in January 1967.

4.  The pre-existing back disorder did not undergo an 
increase in the underlying disability during service.


CONCLUSIONS OF LAW

1.  The October 1970 rating decision in which the RO denied 
entitlement to service connection for a back disorder is 
final, new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C. § 4005(c) (1970), 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104, 19.153 (1970), 
38 C.F.R. § 3.156 (2000).

2.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
1991), as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that when the veteran was 
examined in January 1967 for enlistment he denied having any 
musculoskeletal problems, and no abnormalities were noted as 
a result of the physical examination.  He entered active 
service on January 23, 1967.   In late March 1967 he 
complained of back trouble and reported a four-year history 
of low back pain that had previously been diagnosed as muscle 
spasm.  Examination revealed dorsal scoliosis with convexity 
to the left and left-sided paravertebral muscle spasm.  The 
physician indicated that the scoliosis was due to the muscle 
spasm, and the veteran was given medication and whirlpool 
treatments for the back pain.

In June 1967 he again complained of painful muscle spasms in 
the low back and reported a four-year history of back pain 
during which he had worn a back brace.  Examination showed 
tenderness in the left muscle mass, and medication was again 
provided.  He again complained of back pain four days later, 
with no relief from the previous treatment, and he was again 
given medication.

In October 1967 he reported having constant low back pain 
with a history of back pain resulting from an old back injury 
five years previously.  Examination showed minimal muscle 
spasm in the paravertebral muscles.  He was again given 
medication for low back pain in December 1967.

In January 1968 he reported having injured his back five 
years previously with constant pain in the low back.  
Examination revealed scoliosis with convexity to the left, 
painful range of motion, and muscle spasm on the right and 
left.  The findings were assessed as paravertebral muscle 
spasm, and he was again given medication and a restriction to 
light duty.  In May 1968 he reported having had back pain for 
five years, which was assessed as muscle strain.

In February 1969 he again complained of back pain, which had 
not improved two days later.  He was then given additional 
medication, a heating pad, and no duty for 24 hours.  He 
continued to report having back pain, and was referred for an 
orthopedic evaluation.  That referral shows that he had been 
involved in a motor vehicle accident six years previously, 
during which he was thrown against the steering wheel of the 
vehicle.  He reported having left low back pain ever since.  
The most recent occurrence of pain had begun four days 
previously.  Physical examination had revealed no 
abnormalities, and the physician asked the orthopedist to 
determine whether the pain was actual or functional.  The 
orthopedist noted that the veteran was in a CB (construction 
battalion) in his second tour in Vietnam.  Examination showed 
limitation of motion and an X-ray study was negative.  The 
orthopedist provided an assessment of low back strain 
syndrome and recommended that the veteran be given 10 days of 
bed rest, and that he be gradually returned to full duty.  
Later in February 1969 the veteran was given additional 
medication and returned to duty.

In March 1969 the veteran complained of low back pain after 
using a 15 pound hammer.  He continued to receive treatment 
for muscle spasms in the left lumbar area through April 1969, 
when he was again referred for an orthopedic evaluation.  The 
report of that evaluation indicates that the veteran was a 
steelworker who had been "in country" for 14 months.  He 
reported that he had first developed back pain six years 
earlier when thrown against the steering wheel in an 
automobile accident.  He stated that in the past his back 
pain had been diagnosed as muscle spasm.  Examination showed 
a very obvious left paravertebral muscle spasm, but an X-ray 
study was negative.  The orthopedist provided a diagnosis of 
chronic left paravertebral spasm, and the veteran was 
restricted from lifting, squatting, and strenuous labor for 
three weeks.

The veteran underwent an additional orthopedic evaluation 
later in April 1969 due to the intervention of his 
Congressional representative, in order to determine whether 
he was fit for duty.  During that evaluation he complained of 
an intermittent sharp pain in the left back that radiated 
into the left shoulder.  Examination, including an X-ray 
study, again showed mild thoraco-lumbar scoliosis with 
convexity to the left, but no other abnormalities.  His 
complaints were assessed as mild thoraco-lumbar scoliosis and 
chronic low back strain.  The orthopedist recommended that he 
undergo a flexion exercise program, and that he be returned 
to full duty.

The service medical records make no further reference to any 
back complaints, and his examination on separation from 
service in June 1970 revealed no musculoskeletal 
abnormalities.  Defects were to be "None."

The veteran initially claimed entitlement to service 
connection for "back trouble-aggravation" in July 1970.  In 
his claim he mentioned nothing of any in-service back injury.  
In conjunction with that claim the RO provided him a VA 
medical examination in August 1970.  He then reported that 
his back had been injured in an automobile accident two and a 
half years prior to entering service, at which time he had 
been given a back brace.  He denied having been hospitalized 
at the time of the accident.  He stated that he also used the 
back brace while he was in service.  He also stated that he 
had gone to the dispensary for back pain multiple times while 
in service, and that he had undergone multiple orthopedic 
evaluations.  He denied having injured his back while in 
service.  He stated that while in service the physicians had 
given him different advice each time he sought treatment, 
which resulted in him wearing his back brace when he had back 
pain and not seeking medical treatment.

At the time of the examination he denied having any back 
symptoms.  Examination showed no abnormalities pertaining to 
the back, and that was the physician's finding as a result of 
the examination.  An X-ray study showed some narrowing of the 
intervertebral disc space at L5-S1, but no other 
abnormalities.  Based on the service medical records and the 
report of the July 1970 VA examination, in the October 1970 
rating decision the RO denied entitlement to service 
connection for chronic low back strain.  The RO denied 
service connection on the basis that the evidence clearly 
showed that the back disorder pre-existed service and that 
there was no superimposed injury or increase in disability 
during service.

The veteran underwent an additional VA examination in April 
1990 in conjunction with an unrelated claim.  That 
examination revealed no abnormalities pertaining to the 
musculoskeletal system.

In September 1998 the veteran claimed entitlement to an 
increased rating for a spinal disc condition, which the RO 
interpreted as a request to reopen the previously denied 
claim.  VA treatment records indicate that in January and May 
1998 he complained of continuing low back pain.  He underwent 
a neurological evaluation in November 1998, during which he 
reported a 30-year history of low back pain that had worsened 
over the previous two to three years.  A magnetic resonance 
image (MRI) in November 1998 and a myelogram in January 1999 
showed mild facet degeneration at L3-L4; mild bulging of the 
disc, mild facet degeneration, and mild lumbar canal stenosis 
at L4-L5; facet degeneration at L5-S1; and bilateral 
sacroiliac osteophytes.  He continued to receive treatment 
for lumbar canal stenosis in December 1998.  In February 1999 
his complaints of low back pain were assessed as lumbar 
spondylosis, and he was given a transcutaneous electrical 
nerve stimulator (TENS) unit for pain control.

In his April 1999 notice of disagreement the veteran asserted 
that his protruding and fractured discs were caused by an 
accident that occurred when he was serving in Vietnam.  He 
denied having had any back problems prior to entering 
service.  In a May 1999 statement he reported that when he 
was stationed in Vietnam an I-beam rolled over on him, 
pinning him to the ground.  He reported having had back and 
leg pain since that occurred.  He also submitted a lay 
statement from an individual with whom he served in Vietnam 
in which the individual stated that while they were in 
Vietnam he heard that the veteran had been pinned by an I-
beam, but that he had not witnessed the incident himself.

During a December 2000 hearing at the Board the veteran 
testified that he was not injured in an automobile accident 
prior to entering service, and that he did not remember 
having reported such an accident while in service.  He stated 
that he performed heavy labor during service as a steelwork 
fabricator, including moving steel and loading and unloading 
trucks.  He also stated that the heavy labor caused him to 
have back spasms.  He further stated that he had reported to 
sick call due to back pain on 30 or 40 occasions, that he was 
given medication, and that after receiving the medication he 
was sent back to work.  He also testified that during his 
second deployment in Vietnam he was cutting an I-beam when it 
rolled over on him, pinning his right leg to the ground.  He 
stated that he sought medical treatment after that occurred, 
and that he had been told that he had back spasms.  He 
asserted that that injury caused his current back problems, 
and that he had had bad back problems since then.  He denied 
having received any treatment for his back complaints 
following his separation from service, or having incurred any 
back injuries after leaving service.  He also stated that his 
back problems had increased significantly.

The veteran submitted a May 1969 letter from the Department 
of the Navy to his Congressional representative.  That letter 
indicates that he had been seen by a medical officer in early 
February 1969 due to complaints of back pain.  He also 
underwent an orthopedic evaluation in February 1969 and again 
in April 1969 because of complaints of back pain that were 
assessed as chronic low back strain.  He had been found fit 
and returned to full duty.  The veteran stated that this 
letter was in response to a Congressional inquiry when he was 
trying to be released from service due to his back 
complaints.  The letter makes no reference to an in-service 
back injury.

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.153.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board has reviewed the evidence submitted subsequent to 
the October 1970 decision, in the context of all the evidence 
of record, and finds that new and material evidence has been 
submitted.  The lay evidence of the veteran having injured 
his back while in service is new, in that he had denied 
having incurred a back injury in service when service 
connection was denied in October 1970.  For the purpose of 
determining whether new and material evidence has been 
submitted, the lay evidence is deemed to be credible.  
Kutscherousky, 12 Vet. App. at 369.  The lay evidence is also 
material because it bears directly and substantially on the 
relevant issue, that being whether the veteran has a back 
disorder that was incurred or aggravated in service, and it 
must be considered in order to fairly decide the merits of 
the claim.  The Board has determined, therefore, that 
evidence that is both new and material has been submitted, 
and that the claim of entitlement to service connection for a 
back disorder is reopened.

In the current adjudication the RO considered the issue of 
entitlement to service connection for a back disorder on a de 
novo basis, provided the veteran with the laws and 
regulations pertaining to the establishment of service 
connection, and gave him the opportunity to submit evidence 
and arguments in response to the denial of the substantive 
merits of the claim.  The Board finds, therefore, that it can 
consider the substantive merits of the claim for service 
connection for a back disorder without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

Service Connection for a Back Disorder

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
as amended at 38 U.S.C. §§ 5103 and 5103A).

In December 1998 and June 1999 the RO informed the veteran of 
the evidence needed to substantiate his claim.  His service 
medical records were in file as a result of his previous 
claim, and the RO obtained the current VA treatment records 
designated by the veteran.  The veteran provided testimony 
before a member of the Board in December 20000.  

Because the issue on appeal pertains to whether the veteran's 
current back disorder pre-existed service and was not 
aggravated by service, the Board finds that a current medical 
examination is not necessary to make a decision on the claim.  
The Board further finds that, due to the evidence in the 
service medical records and the absence of any documented 
back complaints for 20 years following the veteran's 
separation from service, a medical opinion is not necessary 
to resolve the claim.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that VA 
has fulfilled its obligation to assist him in the development 
of the facts of his case.

Service Connection - Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, the disorder is not presumed to have been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Analysis

As an initial matter the Board finds that no back disorder 
was "noted" when the veteran was examined on entry into 
service in January 1967.  Thus, he is entitled to the 
presumption of soundness on entering service.  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b).  
Having found that the presumption of soundness applies, that 
presumption is rebuttable if clear and unmistakable evidence 
shows that the back disorder pre-existed service.  Vanerson 
v. West, 12 Vet. App. 254 (1999).

The contemporaneous medical evidence shows that the veteran 
complained of back problems in March 1967, within two months 
of entering service, at which time he reported a four-year 
history of low back pain that had previously been diagnosed 
as muscle spasm.  He continued to receive treatment for 
muscle spasms or low back strain through April 1969, during 
which he repeatedly stated that his back problems began 
following an automobile accident prior to entering service 
and that he had constant back pain following the accident.  
The treating physician in February 1969 noted that the 
veteran had been involved in a motor vehicle accident prior 
to service, with low back pain ever since.  The orthopedist 
also noted that his low back complaints had been diagnosed as 
muscle spasms prior to service, and provided a diagnosis of 
chronic paravertebral spasms.  

With the exception of back pain following the use of a 15-
pound hammer, the service medical records make no reference 
to any in-service trauma or any other specific incident in 
association with back pain.  During service he reported 
having been given a back brace prior to entering service, and 
during the August 1970 VA examination he stated that he had 
been given the back brace for back problems that he had 
following the automobile accident and denied any in-service 
injury.

Now, thirty years later, the Board is being asked to believe 
that the veteran never had a pre-service back injury, was 
never in a car wreck before service, and never reported the 
information attributed to him in the service medical records 
regarding pre-service back problems.  In contrast to his 
story given contemporaneous with and shortly after service, 
he now claims to have injured his back in service as the 
result of an I-beam rolling over on him and pinning him to 
the ground and has presented a lay statement in support of 
that assertion.  However, the veteran's statements in this 
regard are not believable.  They are clearly inconsistent 
with statements he made to medical personnel during and 
shortly after service and are not credible.  Although 
evidence is deemed to be credible for the purpose of 
determining whether new and material evidence has been 
submitted, that presumption no longer applies in considering 
the substantive merits of the claim for service connection.  
Evans v. West, 12 Vet. App. 22 (1998).  

The service medical records make no reference to any in-
service injury with an I-beam or otherwise, and during the 
August 1970 examination the veteran denied having incurred a 
back injury in service.  Although the statement from the 
individual with whom the veteran reportedly served is 
probative of him having been informed that the veteran had an 
I-beam roll over on him while serving in Vietnam, the author 
admittedly did not witness the event and he is not competent 
to provide evidence that the incident resulted in an injury.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As a lay person the veteran is competent to provide evidence 
of the symptoms that he experienced and the diagnosis that 
was rendered prior to entering service.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  The orthopedist in February 1969 
noted the pre-service onset of the back disorder and found 
that the then-current back complaints were manifestations of 
the chronic disorder.  The Board has determined, therefore, 
that the evidence clearly and unmistakably shows that the 
back disorder manifested in service pre-existed service, and 
that the presumption of soundness on entering service is 
rebutted.  See Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) 
(contemporaneous evidence of pre-service treatment is not 
required to rebut the presumption of soundness; all medically 
accepted evidence can be considered).

As a pre-existing disorder, service connection may be 
warranted if the evidence shows that the back disorder was 
aggravated during service.  The back disorder is presumed to 
have been aggravated if there was an increase in the 
underlying pathology during service.  Townsend, 1 Vet. App. 
at 408.  The medical records show that the veteran received 
ongoing treatment for chronic muscle spasms in the back 
through April 1969, but make no reference to any complaints 
following the April 1969 orthopedic evaluation.  Although 
scoliosis was noted in service, the only etiology mentioned 
was muscle spasm and multiple X-ray studies during service 
showed no other spinal bone or joint irregularities.  
Additionally, no musculoskeletal abnormalities were found 
during the June 1970 service separation examination.  

Although the veteran filed a claim for service connection 
soon after service, his claim was based on aggravation.  He 
denied having any back symptoms during the August 1970 VA 
examination, and the examination revealed no clinical 
findings of a back disorder.  Although an X-ray study at that 
time was interpreted as showing some narrowing of the L5-S1 
intervertebral disc space, that finding did not result in the 
diagnosis of any back disorder and no scoliosis was noted at 
that time by X-ray or physical examination.  The veteran has 
denied having received any treatment for a back disorder for 
20 years following his separation from service.  Thus, based 
on the medical evidence the Board finds that the muscle 
spasms documented in the service medical records constituted 
a flare-up of symptoms, and that there was no increase in the 
underlying back disorder during service.  Hunt, 1 Vet. App. 
at 296-7; see also Maxson v. West, 12 Vet. App. 453 (1999) 
(the presumption of aggravation can be rebutted by the 
absence of medical treatment for the claimed disorder for 
many years after service).  

In the absence of probative evidence showing an increase in 
the underlying back disability, the presumption of 
aggravation does not apply.  Townsend, 1 Vet. App. at 408.  
For these reasons the Board has determined that the pre-
existing back disorder was not aggravated in service, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a back disorder.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened.

The claim of entitlement to service connection for a back 
disorder is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

